  Case 5:19-cv-05063-TLB Document 4              Filed 04/03/19 Page 1 of 9 PageID #: 30



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

DELTA LOGISTICS, INC.                                                             PLAINTIFF

VS.                                     05:19-cv-05063-TLB

P.A.M. TRANSPORT, INC.                                                         DEFENDANTS

          BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION

        Delta Logistics, Inc. (“Delta”), by its attorneys, Friday, Eldredge & Clark, LLP, submits

the following Brief in Support (“Brief”) of its Motion for Preliminary Injunction (“Motion”)

against P.A.M. Transport, Inc. (“PAM”).

                                   I.    INTRODUCTION

        On February 12, 2019, PAM published a false and defamatory report regarding Delta, a

logistics company, on an online carrier monitoring forum known as Carrier411. In that post,

PAM falsely accused Delta of among other things:

        UNAUTHORIZED RE-BROKERING OF SHIPMENT

        HELD LOAD HOSTAGE

        IN-TRANSIT AGREEMENT MODIFICATION

        REPEATED PICKUP OR DELIVERY SERVICE FAILURES

        FRAUDULENT ACTIVITY

        UNETHICAL OR DECEPTIVE BUSINESS PRACTICES

        Each of these statements is categorically false. As PAM admits in the post, PAM did not

book the load in question with Delta. It booked the load with another carrier, Complete Delivery

Services, Inc., MC553528 (“CDS”). Delta and CDS are separate companies with separate

ownership. PAM had no contract with Delta to carry this load, and Delta was not involved in

any way.

                                                1
FEC\45082\0001\6965236.v1-4/3/19
  Case 5:19-cv-05063-TLB Document 4               Filed 04/03/19 Page 2 of 9 PageID #: 31



        The false and defamatory statements PAM has published about Delta have caused and

continue to cause serious and irreparable injury and damage to Delta’s reputation and have

caused and continue to cause Delta to lose substantial business. As discussed below, Delta is

losing in excess of $60,000.00 per week in business as a direct result of PAM’s false and

defamatory post.

        Delta has demanded that PAM immediately remove the post, but PAM has failed and

refused to do so.       Delta therefore respectfully requests that this Court enter a preliminary

injunction pursuant to Federal Rule of Civil Procedure 65 requiring PAM to remove the

Carrier411 post until this Court can conduct a trial on the merits of Delta’s claims.

        As discussed below, all of the requirements for injunctive relief are present in this case.

Absent such relief, Delta will continue to suffer massive and irreparable harm. In sharp contrast,

PAM will suffer no harm whatsoever if relief is granted. For each of these reasons, Delta

respectfully requests that its motion for a preliminary injunction should be granted.

                             II.   FACTUAL BACKGROUND

        Delta is a logistics company with a principal place of business at 9835 SW Commerce

Circle Wilsonville, Oregon 97070. Delta partners with manufacturers, distributors, and shippers

to provide customized transportation solutions to meet their specific needs. Delta was formed in

2010. In 2013, Delta sold part of its company, which then incorporated in Oregon as CDS under

new and separate ownership. CDS has a principal place of business next door to Delta at 9825

SW Commerce Circle Wilsonville, Oregon 97070. Delta and CDS have operated separately

since 2013.

        Carrier411 is an online carrier monitoring forum.           Companies that use logistics

companies, brokers, and carriers can access Carrier411 to evaluate their carriers, leave comments



                                                 2
FEC\45082\0001\6965236.v1-4/3/19
  Case 5:19-cv-05063-TLB Document 4                Filed 04/03/19 Page 3 of 9 PageID #: 32



and reports, and track their carriers’ safety ratings, among other things. Ultimately, Carrier411 is

intended to help businesses make educated, informed decisions about the logistics companies

they use. A broker or customer who has a load available for carry will inevitably turn to

Carrier411 before hiring a carrier. They will search the carrier’s history through Carrier411, at

which point any negative reviews would come time light, by entering the carrier’s Motor Carrier

Number.      Oftentimes, a large, commercial broker will have internal software in place that

automatically rejects from consideration any carrier that has a negative report on Carrier411.

        Sometime in late 2018 or early 2019, CDS contracted in some form with PAM to carry a

load of paper cups (the “Shipment”). The Shipment apparently arrived a few days late because

on February 12, 2019, PAM posted on Carrier411 that the load was late because the CDS truck

broke down in Iowa. See Ex. A to the Complaint (the “Carrier411 Post”). PAM’s Carrier411

Post identified Delta as the carrier at issue, though, and claimed that because Delta is “related” to

and has “the same address” as CDS (and also because, supposedly, PAM “received an update

from a Delta […] phone number”), Delta was to blame for the Shipment’s tardiness. PAM

claimed that due to this relatedness, Delta double-brokered PAM’s Shipment and engaged in

fraudulent, unethical, and deceptive business practices.

        None of this is true. Delta never contracted to carry the Shipment (or any other load

during the applicable timeframe) for PAM. Delta, in fact, was totally uninvolved with the

Shipment. PAM hired CDS to carry the Shipment, not Delta. And while Delta and CDS’s

addresses are very similar, they are not the same—they are next door to one another—and the

companies are entirely separate entities with different phone numbers, bank accounts, ownership,

trucks, drivers, leases, and insurance policies.




                                                   3
FEC\45082\0001\6965236.v1-4/3/19
  Case 5:19-cv-05063-TLB Document 4               Filed 04/03/19 Page 4 of 9 PageID #: 33



        PAM knew that it hired CDS, not Delta, to carry the Shipment. And PAM knew that their

addresses and phone numbers are not the same because their addresses are public records and

PAM called both entities before it wrote the Carrier411 Post. Still, PAM authored and published

the Carrier411 Post on February 12, 2019. A mere 8 days later, Delta wrote PAM and demanded

that PAM remove the Carrier411 Post so that Delta’s goodwill and business reputation would not

be tarnished by PAM’s demonstrably false statements. On March 14, 2019, PAM responded to

Delta and said it would not remove the Carrier411 Post. But then, in an odd semi-reversal, PAM

said that it needed more time to investigate Delta’s demand. PAM also claimed to have a load

confirmation for the Shipment, but PAM has not produced it or further explained its relevance to

its position that Delta is to blame.

        Since PAM published the Carrier411 Post, at least one current customer has terminated its

business relationship with Delta and explained that it was doing so because of the Carrier411

Post. Other brokers or customers have rejected Delta’s services because of the Carrier411 Post.

And Delta cannot know how many brokers or customers have seen the Carrier411 Post and taken

their business elsewhere in light thereof. This sort of harm to Delta’s reputation and industry

goodwill is exceedingly detrimental to Delta’s business and constitutes irreparable harm under

the law. Delta is likely to succeed on the merits against PAM on its defamation and its tortious

interference claims.      For these reasons, which are explained in more detail below, Delta

respectfully requests that this Court enter a preliminary injunction pursuant to Federal Rule of

Civil Procedure 65 requiring PAM to remove the Carrier411 Post from the internet until this

Court can conduct a trial on the merits of Delta’s claims.




                                                 4
FEC\45082\0001\6965236.v1-4/3/19
  Case 5:19-cv-05063-TLB Document 4                Filed 04/03/19 Page 5 of 9 PageID #: 34



                                   III.   LAW & ARGUMENT

        A.       PRELIMINARY INJUNCTION STANDARD

        In determining whether to grant a motion for preliminary injunction, a district court

considers: (1) the movant’s probability of success on the merits; (2) the threat of irreparable harm

to the movant absent the injunction; (3) the balance between the irreparable harm and the injury

that the injunction’s issuance would inflict on other interested parties; and (4) the public interest.

See Dataphase Sys., Inc. v. C.L. Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981) (en banc). No

single factor is dispositive, and all factors must be considered to determine whether, on balance,

they weigh toward granting the injunction. Baker Elec. Coop. v. Chaske, 28 F.3d 1466, 1472

(8th Cir. 1994 (citing Dataphase, 640 F.2d at 114). The focus of the district court’s decision is

“whether the balance of the equities so favors the movant that justice requires the court to

intervene to preserve the status quo until the merits are determined.” Dataphase, 640 F.2d at

113.

        The grant of a preliminary injunction is reviewed on appeal for abuse of discretion.

Dataphase, 640 F.2d at 114, n.8. A court abuses its discretion “when a relevant factor that

should have been given significant weight is not considered, when an irrelevant or improper

factor is considered and given significant weight, or when all proper and no improper factors are

considered, but the court in weighing those factors commits a clear error of judgment.” Baker

Elec. Coop., 28 F.3d at 1472.

        B.       IRREPARABLE HARM

        Harm is irreparable if there is no adequate remedy at law. Tempur-Pedic Int’l, Inc. v.

Waste to Charity, 2007 U.S. Dist. LEXIS 11435 (W.D. Ark. Feb. 16, 2007). Although monetary

harm alone is not typically sufficient to constitute irreparable harm, irreparable harm is shown



                                                  5
FEC\45082\0001\6965236.v1-4/3/19
  Case 5:19-cv-05063-TLB Document 4                Filed 04/03/19 Page 6 of 9 PageID #: 35



when allegedly unlawful acts threaten the viability of a business. Dos Santos, S.A. v. Beebe,

2006 U.S. Dist LEXIS 24956 (W.D. Ark. March 22, 2006). Likewise, the loss of goodwill and

the loss of business, the monetary value of which would be impossible to calculate, are

irreparable harms. See Medtronic, Inc. v. Gibbons, 684 F.2d 565, 567-69 (8th Cir. 1982).

        Delta will be irreparably harmed in the absence of a preliminary injunction ordering PAM

to remove the Carrier411 Post. Delta is already losing customers due to the Carrier411 Post. It is

also suffering crippling harm to its reputation in the industry, and prospective customers are

being turned away by the Carrier411 Post. This is precisely the type of irreparable harm that

injunctive relief is designed to remedy.

        C.       LIKELIHOOD OF SUCCESS ON THE MERITS

        Delta asserts 2 causes of action under Arkansas law against PAM: (1) defamation and (2)

tortious interference with a business expectancy. The elements of a defamation claim are: “(1)

the defamatory nature of the statement of fact; (2) that statement's identification of or reference to

the plaintiff; (3) publication of the statement by the defendant; (4) the defendant's fault in the

publication; (5) the statement's falsity; and (6) damages.” Faulkner v. Ark. Children’s Hosp., 347

Ark. 941, 955-56, 69 S.W.3d 393, 402 (Ark. 2002). And the elements of a tortious interference

claim are: “(1) the existence of a valid contractual relationship or a business expectancy; (2)

knowledge of the relationship or expectancy on the part of the interfering party; (3) intentional

interference inducing or causing a breach or termination of the relationship or expectancy; and

(4) resultant damage to the party whose relationship or expectancy has been disrupted.” Stewart

Title Guar. Co. v. Am. Abstract & Title Co., 363 Ark. 530, 540, 215 S.W.3d 596, 601 (Ark.

2005). Delta is likely to prevail on the merits of both claims.




                                                  6
FEC\45082\0001\6965236.v1-4/3/19
    Case 5:19-cv-05063-TLB Document 4             Filed 04/03/19 Page 7 of 9 PageID #: 36



1. Defamation

        The Carrier411 Post is demonstrably false and indisputably damages Delta’s reputation

and goodwill. By its very nature, it is defamatory. It purports to state as fact that Delta engaged

in fraudulent business practices and double-brokered the Shipment—none of which is true. The

Carrier411 Post identifies Delta both by name and business address and by its Motor Carrier

Number, making it clear to whom PAM is referring. PAM published the Carrier411 Post through

a forum widely used in the shipping industry. And PAM wrongfully posted the Carrier411 Post

without even a cursory, much less thorough, investigation into the facts surrounding its claims.

        If PAM had made a good-faith effort to determine what was going on, it would have seen

that Delta and CDS do not share an address or have the same phone number. Instead, PAM

would have seen that Delta and CDS are neighbors and would have realized that Delta transferred

PAM’s representative to CDS when he called.           But PAM forged ahead with blinders on,

preferring to adopt its own false narrative in the Carrier411 Post. Plus, at least one current Delta

customer has terminated its relationship with Delta and cited the Carrier411 Post as the cause. .

Moreover, Delta has suffered at least $232,895.00 in damages from loads that were denied by

brokers or customers since the Carrier411 Post was written. In every week of 2019 before the

Carrier411 Post was written, Delta had carried more than $1.18 million in loads per week. Since

the Carrier411 Post was written (with the exception of the first week after the Carrier411 Post

was written)1, Delta has not carried more than $1.12 million in loads per week in any given

week—a difference of at least $60,000 per week for over a month. All of this demonstrates that




1
 This is because a Carrier411 report is usually cleared through Carrier411 internally and posted
2-3 days after it is written. Also, Delta books some freight as far as a week in advance, and there
would be some lag time between the Carrier411 Post’s publication and the public’s receipt of it.

                                                 7
FEC\45082\0001\6965236.v1-4/3/19
  Case 5:19-cv-05063-TLB Document 4                 Filed 04/03/19 Page 8 of 9 PageID #: 37



Delta’s reputation and goodwill have been harmed. For all these reasons, Delta is likely to

prevail on its defamation claim.

2. Tortious Interference

        Delta is similarly likely to prevail on its tortious interference claim. Delta has a valid

business expectancy in its goodwill and customer relationships. PAM knew that Delta had

goodwill and customer relationships. By posting the Carrier411 Post, PAM could only be

intentionally attempting to damage Delta’s goodwill and reputation. As explained above, Delta

has suffered damages. For these reasons, Delta is likely to succeed on the merits of this claim as

well.

        D.       BALANCE OF HARMS

        Delta has spent almost a decade developing its customer relationships and establishing its

reputation in the carrier industry. A preliminary removal of the Carrier411 Post will maintain the

status quo with virtually no detriment to PAM until this Court can reach a decision on the merits.

PAM would not be harmed or burdened in any way if this Court ordered it to remove the

Carrier411 Post pending trial. On the other hand, if the Carrier411 Post remains, Delta will

continue to lose actual and prospective business, and its significant business relationships and

good reputation will be irreparably damaged—all because of a demonstrably false internet post.

        E.       PUBLIC INTEREST

        A preliminary injunction is in the public’s best interest because as long as the Carrier411

Post wrongly names Delta as a fraudulent actor and double-brokerer, the industry will be misled.

See Mut. of Omaha Ins. Co. v. Novak, 775 F.2d 247, 249 (8th Cir. 1985) (upholding trial court

finding that injunction necessary to protect public interest in avoiding market confusion). This

factor also weighs in favor of injunctive relief.



                                                    8
FEC\45082\0001\6965236.v1-4/3/19
  Case 5:19-cv-05063-TLB Document 4               Filed 04/03/19 Page 9 of 9 PageID #: 38



                                   IV.   CONCLUSION

        For the foregoing reasons, Delta respectfully requests that this Court grant its Motion,

issue a preliminary injunction ordering PAM to remove the Carrier411 Post until further Order of

this Court, and award Delta any further relief to which it may be entitled.

                                                  Respectfully submitted,
                                                  Angela C. Artherton, Ark. Bar No. 2012156
                                                  Kael K. Bowling, Ark. Bar No. 2016220
                                                  FRIDAY, ELDREDGE & CLARK, LLP
                                                  3350 S. Pinnacle Hills Parkway, Suite 300
                                                  Rogers, Arkansas 72758
                                                  Phone: (479) 695-6049
                                                  Fax: (501) 244-5389
                                                  aartherton@fridayfirm.com
                                                  kbowling@fridayfirm.com
                                                  By:        /s/ Angela C. Artherton
                                                        Angela C. Artherton

                                                  Attorneys for Plaintiff




                                                 9
FEC\45082\0001\6965236.v1-4/3/19
